Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not teach or fairly suggest, alone or in combination, a system and a method for generating ultrasound transmission waves comprising a) providing an array of transducer elements where each transducer element being electroacoustic and connected to an electric excitation signal generator by a dedicated feeding channel; b) feeding at least a part of the transducer elements each with a respective pulsed electric excitation signal having a predetermined frequency, a predetermined amplitude, a predetermined length or duration and a predetermined phase or a predefined delay with respect to the pulsed electric excitation signals fed to the adjacent transducer elements, the-said pulsed electric excitation signals comprising a sequence of pulses; c) modulating each or at least part of the pulsed electric excitation signals by feeding to the transducer elements only a predetermined portion of the pulsed electric excitation signals; operation c) is carried out by cutting the duration of the pulsed electric excitation signals according to at least one or more than one predetermined time intervals corresponding to a fraction of the pulsed electric excitation signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861